IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-73,408-01


WILLIAM MICHAEL MASON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 620074-A IN THE 228TH DISTRICT COURT 
HARRIS COUNTY


 Keasler, J., filed a concurring statement.

CONCURRING STATEMENT
The trial judge has entered findings of fact and conclusions of law on William
Michael Mason's initial application for a writ of habeas corpus.  With respect to Mason's
grounds for relief one, three, five, and six, I would first hold that they are procedurally
defaulted because they could have been raised by Mason on direct appeal but were not. (1)  And
only as an alternative reason for rejecting these specific claims, would I adopt the trial
judge's conclusions of law. 
	I would also make clear that the trial judge's conclusion of law seven contains a
typographical error.  The trial judge incorrectly cites footnote four in our opinion in
Castellano v. State. (2)  It is obvious that this was not intentional and that the trial judge meant
to cite to footnote three.   

DATE DELIVERED: April 14, 2010
DO NOT PUBLISH
1.   Ex parte Banks, 769 S.W.2d 539, 540 (Tex. Crim. App. 1989).
2.   Ex Parte Castellano, 863 S.W.2d 476, 481 n.4 (Tex. Crim. App. 1993).